DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action
	Applicant's arguments filed in the  June 29,2022 interview agenda (see attached) have been fully considered but they are not persuasive. 
	Note: Examiner was unable to clearly discern as to what “feature d)” pertained to in the interview agenda. 

	Applicant argues: 
	1) As to feature a), the prior art does not disclose a shelving system constructed on a cast base plate with a plurality of shelf supports manufactured from galvanized steel protruding from the base plate. Also, it is not clear to Applicant how Martin (GB 190709752) how the disclosed properties of shelving supports could suggest the properties of the base plate.  (Applicant Arguments/Remarks pp. 2, 4)
	Examiner answers:
Examiner maintains that it would have been obvious to have used cast iron and galvanized steel on the basis of its suitability for its intended use. 
See Non Final Rejection dated March 31, 2022 p. 14 Regarding Claim 14: Martin discloses that the shelving supports are on steel or metal plates (p. 5 ll. 10-11) and it would have been obvious to have used a cast base plate (p.2 l. 14 steel or metallic pallets) because to select a known material, in this case, a metal base plate that is cast, on the basis of its suitability for its intended use, since it would have been advantageous to use a cast base plate for the purpose of transmitting heat (p. 5 ll. 12-14),
	
	Applicant argues: 
	2) As to feature b), the prior art structure in Fujisaki (JP 2001095632A) shown in Fig. 5, does not disclose a structure for distributing supply air provided in a climate system, which heats the air, because the heated air cannot flow downwards. (Applicant Arguments/Remarks pp. 2, 4)
	Examiner answers:
	Fujisaki appears to examiner to disclose a climate system (paragraph [0027] humidity sensor provided in the upper most storage rack portion...heater - installed at the bottom of the shelf body...necessary to adjust the temperature).

	Applicant argues: 
3)	As to feature c) Fujisaki does not disclose a flow pipe system for distributing the supply air provided in the climate system (Applicant Arguments/Remarks pp. 2-3 ).
	Examiner answers:
	Examiner maintains that both Fig. 1 & 5 does provide for the distribution of air through flow pipes (Fig. 5 air passage - 62) while Fig. 1 indicates complete distribution of air - paragraph [0014]. Moreover, Fujisaki discloses a heater – 66 for heating clean air is provided below the bottom plate – 58 in order to promote convection from a lower portion to an upper portion of the shelf body (paragraph [0004]).

	Applicant argues:
4)	Examiner is mixing the shelves from the prior art disclosed in Fujisaki with the shelves of the disclosed invention of Fujisaki. These concepts are different. The invention of Fujisaki does not disclose a heater as in the cited prior art (Applicant Arguments/Remarks pp. 3-4.
	Examiner answers:
	While it is true that the cited prior art, Ikenaga (JPH09360A) in Fujisaki is a different embodiment than the invention of Fujisaki, the examiner notes that it would be obvious to one with ordinary skill in the art to combine these references as was done in Fujisaki. Therefore, the heater and climate control disclosed in the prior art as cited in paragraph [0007] of Fujisaki would meet the previous limitations of a heater and climate control and could form the basis of future rejections.  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712